              Case 2:18-cv-00302-JCC Document 117 Filed 10/23/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    INTERNATIONAL NEWS, INC.,                           CASE NO. C18-0302-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    10 DEEP CLOTHING, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
18   116). Finding good cause, the Court hereby ORDERS Defendant to respond to Plaintiff’s motion
19   for reconsideration. Defendant shall file a single response brief of no more than seven (7) pages,
20   excluding certificates of service, no later than November 3, 2020.
21          The Clerk is DIRECTED to renote Petitioner’s motion for reconsideration (Dkt. No. 116)
22   to November 3, 2020.
23          DATED this 23rd day of October 2020.
24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Tomas Hernandez
                                                            Deputy Clerk

     MINUTE ORDER
     C18-0302-JCC
     PAGE - 1
